UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1313



HENRY IMMANUEL,

                                                          Petitioner,

          versus


UNITED STATES DEPARTMENT OF LABOR; THE RAILWAY
MARKET,

                                                         Respondents.


On Petition for Review of an Order of the Administrative Review
Board. (04-062-ARB)


Submitted:   February 5, 2007          Decided:     February 23, 2007


Before NIEMEYER, KING, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Richard   E.   Condit,   PUBLIC   EMPLOYEES   FOR    ENVIRONMENTAL
RESPONSIBILITY, Washington, D.C., for Petitioner.       Thomas J.
McAndrew, Providence, Rhode Island, for Respondents.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Henry Immanuel petitions for review of the United States

Department of Labor Administrative Review Board’s Final Decision

and Order accepting the Administrative Law Judge’s Recommended

Decision and Order to dismiss his complaint for being untimely

under the statutory deadline. We have reviewed the record and find

no reversible error.      Accordingly, we deny the petition for the

reasons stated by the Administrative Review Board.               Immanuel v.

United States Dep’t of Labor, No. 04-062-ARB (ARB Dec. 30, 2005).

We   dispense   with   oral   argument   because   the   facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                          PETITION DENIED




                                  - 2 -